DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 3, 5-6, 8, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckhardt et al. (Eckhardt) (Patent/Publication Number US 2015/0361926). 
	Regarding claim 1, Eckhardt discloses a system (300, 400, 500) (Figures 3-5), comprising: a combustion apparatus (ICE) for controlling combustion of a fuel (302, 304) and air in a combustion chamber (at 326) to produce mechanical motion (e.g. See Paragraphs [0038-0040; 0049]); a source of a chemical species (312, 314) for supplying a chemical species (N2O) to be mixed with the fuel and air (e.g. See Paragraphs [0048-0049]); a control valve (316, 318) for controlling an amount of the chemical species that is introduced from the source into the fuel and  FIG. 3 shows a schematic drawing of a diesel engine fuel delivery system 300 equipped for addition of N2O to the fuel. Referring to FIG. 3, fuel 302 from tank 304 passes through an outlet tube 306 to a low pressure pump 308 which delivers it through a fuel filter 310. Simultaneously liquid N2O 312 from a pressurized tank 314 passes through a metering valve 316 where it merges with fuel 302 before passing through a high, constant pressure, on-demand pump 318. …. The desired fuel injection timing can be adjusted and controlled by an electronic engine control unit 328 similar to those commonly installed on modern vehicular diesel engines. In alternative engine designs the fuel may be fed individually to each injector, or the injectors may be timed by cams, but such designs allow the use of N2O injection in much the same way as the common rail system shown in FIG. 3.) (e.g. See Paragraphs [0048-0052]). 
	Regarding claims 3, Eckhardt further discloses wherein the combustion apparatus is an internal combustion engine that uses the combustion between the fuel and air to generate mechanical power (e.g. See Paragraphs [0026-0029, and 0049]).
	Regarding claims 5, Eckhardt further discloses wherein the fuel is selected from gasoline, diesel, natural gas, methane, propane, jet fuel, kerosene, and combinations thereof (e.g. See Paragraphs [0026-0029, and 0049]).
	Regarding claims 6, Eckhardt further discloses wherein the source of the chemical species is a storage tank having an outlet coupled to the control valve (e.g. See Paragraphs [0026-0029, and 0049]).

	Regarding claims 13, Eckhardt further discloses wherein the hydrocarbon reactant is selected from gasoline, diesel, natural gas, methane, propane, jet fuel, kerosene, and combinations thereof (e.g. See Paragraphs [0031, and 0049-0051]).
	Regarding claims 14, Eckhardt further discloses wherein the hydrocarbon reactant and the fuel are the same composition, and wherein the source of the hydrocarbon reactant is the same as a source of the fuel (e.g. See Paragraphs [0031, and 0049-0051]).
	 Regarding claims 18, Eckhardt further discloses wherein the combustion apparatus includes a pre-combustion chamber coupled to a main combustion chamber, and wherein the chemical species is injected into the fuel, the pre-combustion chamber, and/or the main combustion chamber (e.g. See Paragraphs [0026-0029, and 0049-0051]).
	Regarding claims 19, Eckhardt further discloses wherein the controller causes the control valve to introduce the chemical species at a flow rate that is responsive to an exhaust gas temperature from the combustion chamber, a power output of the combustion apparatus, and/or a rotational speed of the combustion apparatus (e.g. See Paragraphs [0026-0029, and 0049-0051]).
	Regarding claims 20, Eckhardt further discloses an exhaust gas recirculation assembly for returning a portion of exhaust gases from the combustion chamber to back into the combustion chamber, wherein the controller causes the control valve to introduce the chemical species at a flow rate that is responsive to the exhaust gas temperature from the combustion chamber (See Paragraphs [0060] During travel to the preselected test route, valves 608 and 610 are set so as to deliver fuel from tank number 302 through the low pressure pump 612, the filter 614, and the high pressure pump 616 to the common rail 618, from which it is distributed to the individual injectors 620, with excess fuel escaping through pressure relief valve 622 and then flowing through two way valve 610, return line 624, and routing valve 626 back to fuel tank 602.) (e.g. See Paragraphs [0049-0051, and 0060-0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (Eckhardt) (Patent/Publication Number US 2015/0361926) in view of Guinther (Patent/Publication Number US 9,856,788).
	Regarding claim 2, Eckhardt discloses all the claimed limitation as discussed above except that the chemical species include an aldehyde and a peroxide.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the chemical species include an aldehyde and a peroxide as an fuel additives for an internal combustion engine of Eckhardt, as taught by Guinther for the purpose of reducing the exhaust gas emission of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine,  and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

Regarding claims 7 and 15, Guinther further discloses wherein the chemical species includes an aldehyde and a peroxide, wherein the source of the chemical species includes a first storage tank (16) containing the aldehyde and a second storage tank (36) containing the peroxide (See col. 12, lines 21-58).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (Eckhardt) (Patent/Publication Number US 2015/0361926) in view of Sagar et al. (Sagar) (Patent/Publication Number US 8,301,359).
	Regarding claim 4, Eckhardt discloses all the claimed limitation as discussed above except that the combustion apparatus is a turbine that uses the combustion between the fuel and air to generate mechanical power.
Although the engine 16 is shown as a diesel engine, it should be understood that the engine 16 could be any type of turbine or internal combustion engine, such as a gasoline engine, diesel engine, natural gas engine, turbine engine, micro turbine, or other gas combustion engine.) (See col. 9, lines 1-55).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the chemical species include an aldehyde and a peroxide as an fuel additives for an internal combustion engine of Eckhardt, as taught by Guinther for the purpose of reducing the exhaust gas emission of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine,  and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 
	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (Eckhardt) (Patent/Publication Number US 2015/0361926) in view of Hashimoto et al. (Hashimoto) (Patent/Publication Number US 7,597,090).
	Regarding claim 9, Eckhardt discloses all the claimed limitation as discussed above except that a source of a hydrocarbon reactant coupled to the reactor for controllably introducing the hydrocarbon reactant into the reactor; and a source of air coupled to the reactor for controllably introducing the air into the reactor for reacting with the hydrocarbon reactant.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the source of a hydrocarbon reactant coupled to the reactor for controllably introducing the hydrocarbon reactant into the reactor; and a source of air coupled to the reactor for controllably introducing the air into the reactor for reacting with the hydrocarbon reactant of Eckhardt, as taught by Hashimoto for the purpose of reducing producing reactant to supply into the exhaust gas of an internal combustion engine, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system. 

Allowable Subject Matter
Claims 10-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal 

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Lippa et al. (Pat. No. 2011/0247325), Kamio et al. (Pat. No. 7370609), Kim et al. (Pat. No. 10343515), Huwwyler et al. (Pub. No. 2017/0037789), Monsallier et al. (Pub. No. 2013/0306028), and Abd Elhamid et al. (Pat. No. 2017/0067425), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 12, 2022